Citation Nr: 9925471	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension benefits for a 
surviving spouse based upon the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
September 1945.  The veteran died in December 1995.  The 
appellant is the surviving spouse of the veteran.

This matter arises from an April 1997 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which granted special monthly pension 
benefits based on the housebound status of the surviving 
spouse and denied special monthly pension benefits for a 
surviving spouse based upon the need for regular aid and 
attendance.


FINDINGS OF FACT

1.  The appellant's disabilities include renal cell 
carcinoma; hysterectomy; status post nephrectomy; status post 
myocardia infarction; thyroidectomy; cataract removal; 
pleural effusion; hypertension; arthritis; obesity; renal 
insufficiency and congestive heart failure.

2.  The appellant's disabilities render her so helpless as to 
be unable to care for her daily personal needs without 
assistance from others, and they render her unable to protect 
herself from the hazards and dangers incident to her daily 
environment.



CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need of the appellant for regular aid and 
attendance have been met.  38 U.S.C.A. §§ 1110, 1114, 1115, 
1131, 1502, 5107 (West 1991); 38 C.F.R. § 3.351, 3.352(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been found entitled to improved pension as 
the surviving spouse of the deceased veteran.  38 U.S.C.A. 
§ 1541 (West 1991).  Increased pension benefits are payable 
to a surviving spouse who needs regular aid and attendance.  
38 U.S.C.A. § 1541(d), (e) (West 1991); 38 C.F.R. 
§ 3.351(a)(5) (1998).  The appellant is in need of regular 
aid and attendance if she is helpless or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria for establishing the need for 
aid and attendance include consideration of whether she is 
blind or is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether she is a patient in a nursing home because of mental 
or physical incapacity; or whether she establishes a factual 
need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b) (West 1991); 38 
C.F.R. § 3.351(b), (c) (1998).

Under the provisions of § 3.352(a), the criteria include the 
inability of the appellant to dress or undress herself, or to 
keep herself ordinarily clean and presentable; whether she 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances with the aid of another; inability to 
feed herself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect herself from the hazards or dangers 
incident to her daily environment.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, but it must be logical to 
infer there is a threshold requirement that at least one of 
the enumerated factors must be present.  See Turco v. Brown, 
9 Vet. App. 222, 224 (1996).

The Board notes that the RO awarded the appellant special 
monthly pension on the basis of housebound status in an April 
1997 rating decision.  The appellant alleges that she cannot 
manage on her own, and she is desperately in need of help as 
her physical disabilities are increasing. 

The appellant's disabilities include renal cell carcinoma; 
hysterectomy; status post nephrectomy; status post myocardia 
infarction; thyroidectomy; cataract removal; pleural 
effusion; hypertension; arthritis; obesity; renal 
insufficiency and likely congestive heart failure.  In March 
1997, her private physician noted that she could not walk 
unassisted, dress unassisted or bathe unassisted.  She meets 
the criteria for aid and attendance benefits.  Evidence of 
record reveals that she had poor mobility and required a 
walker in order to get around, her eyes were quite weak even 
with glasses, she was often confused, she spent 4 to 6 hours 
per day in bed, and was taken to her daughter's home for 2 
hours everyday.  

Based on the above evidence, the Board concludes that the 
appellant is entitled to an increased rate of pension 
benefits due to the need for regular aid and attendance as 
she requires care or assistance on a regular basis to be 
protected from hazards or dangers incident to her daily 
environment.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance for the veteran's spouse is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

